Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2019 was received and is being considered by the examiner.

Drawings
The drawings submitted on 09/16/2019 were received and are accepted by the examiner.

Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 lists “polyvinylidene fluoride” for use as a polymer twice.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (U.S. 20170338461).

With respect to claims 1 and 5, Seo discloses in Fig1 and Fig. 2 (below) a lithium secondary battery ([0002]) comprising:
an electrode (40, 50) comprising a binder ([0096]) including an alkene group, specifically the use of carboxymethyl cellulose, polyvinylidene fluoride, or styrene-butadiene rubber ([0099]),
a separator substrate (20 porous substrate) ([0032]), and
an adhesive layer (30 heat resistant layer) disposed between the electrode (40, 50) and the separator substrate so that the electrode (40, 50) and the separator substrate are bonded to each other ([0093]),
wherein the adhesive layer (30) comprises a thiol group ([0073])

    PNG
    media_image1.png
    533
    316
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    265
    376
    media_image2.png
    Greyscale

	With respect to claim 2, Seo discloses the adhesive layer (30) comprises a ceramic particle ([0037]) and a polymer having a thiol group ([0073]).

	With respect to claim 4, Seo discloses the polymer having the thiol group ([0073]) comprises polyvinylidene fluoride or polymethyl methacrylate ([0077]).

	With respect to claim 5, Seo discloses the binder comprising an alkene group comprises at least one selected from the group consisting of styrene-butadiene rubber, carboxymethylcellulose, and polyvinylidene fluoride ([0099]).

	With respect to claim 6, Seo discloses the ceramic particle comprises at least one ceramic selected from the group consisting of alumina, boehmite, magnesium oxide, titanium oxide, and [0037]. 

	With respect to claim 7, Seo teaches of a lithium secondary batter according to claim 1 as set forth above. 
	It is inherent that because the composition of the adhesive layer, separator substrate, and electrode found in the prior art is the same as that in the instant application, the properties of the battery in the prior art, such as the adhesive force between the separator substrate and the electrode, would be the same as the same as those in the instant application. Applicant is reminded of MPEP 2112 that states “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, in the absence of evidence to the contrary, the claimed properties are presumed to be inherent. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. 20170338461) in view of Inoue et al (U.S. 20060188785).

With respect to claim 3, Seo discloses an adhesive layer (30) that comprises a ceramic particle ([0037]) and a polymer having a thiol group ([0073]), however he does not disclose that the adhesive layer comprises a ceramic particle layer and a polymer layer disposed on the ceramic particle layer, wherein the polymer layer comprises a polymer having a thiol group.
Inoue discloses an insulating film disposed between the separator and at least one of the cathode or electrode and teaches a separator to have a separate polymer layer and ceramic composite layer ([0009]). Inoue further teaches that this helps prevent dendrites ([0009]), thus preventing short circuiting.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727